Citation Nr: 1539153	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right great toe disability, status post fusion of right great toe with surgical removal of implant. 

2.  Entitlement to service connection for a right great toe disability, status post fusion of right great toe with surgical removal of implant.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to a service connected lumbar spine disorder. 

4.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on left hip surgery performed on March 13, 2012.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for a right great toe disability and a July 2012 rating decision that denied service connection for a left hip disorder and temporary total disability benefits pursuant to Chapter 30.

The reopened claim for service connection for a right great toe disorder, as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in October 2001, the RO denied service connection for a right great toe disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.
 
2.  Evidence received since the October 2001 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a right great toe disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for a right great toe disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.  §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received; the claims of entitlement to service connection for a right great toe disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145(1991). 

Under 38 C.F.R. § 3.156(a) , evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran first filed a claim for service connection for a right great toe disorder in November 2000.  In an October 2001 rating decision, the RO denied the claim of service connection for a right great toe disorder because a right great toe or other foot condition was not shown in the service treatment records (although the Board does note that a May 1982 service treatment record reflects a complaint of numbing in her feet up to her legs, with nonspecific tendon pain diagnosed).  The October 2001 rating also found that there was no treatment for a right great toe disorder in the post-service VA treatment records prior to 2000, when VA records showed that in August 2000 she was treated for a right great toe painful condition related to a failed implant in the right first metatarsophalangeal joint( MPJ) of the right foot with symptoms of painful and shortened right first metatarsal (MT), with surgery to remove the implant in September 2000.  None of these records treating this right toe disorder in 2000 provided evidence that directly related this to service, nor was there evidence that arthritis manifested within one year of her discharge from service.  By letter dated October 2001, the Veteran was notified of this decision and her appellate rights.  The Veteran did not file an appeal, or submit new and material evidence within one year of that decision.  Thus, this decision became final. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

Evidence added to the record since the AOJ issued the decision in October 2001 includes the Veteran's lay statement in her November 2011 NOD which alleges she was having problems with her right big toe in the service and attributed it to the boots she was issued in service.  She confirmed she was never treated or complained of problems with her toe while in service though her feet bothered her, and also said that she treated in Norristown, Pennsylvania shortly after service.   She also alleged having surgery on this toe within one year of her discharge from service.  Also added to the record are additional VA treatment records reflecting ongoing treatment for right foot problems, including in February 2008 when she was assessed with findings consistent with tarsal tunnel syndrome of the right foot with the first MT fusion intact; in August 2012 when she was diagnosed with stress fracture of the right 3rd MT; and an October 2012 twisting injury resulting in a fracture of the right 5th MT.  None of the records clearly link any of the foot problems now treated to any incident in service.
This additional evidence, which now includes the Veteran's mention of the potential existence of new evidence of treatment for right foot problems within a year of discharge and her lay allegations of foot problems caused by the boots she wore in service, pertains to elements of the claims that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  The evidence is, therefore, new and material, and the claim of entitlement to service connection for a right great toe disorder is reopened. 


ORDER

New and material evidence having been received, the service connection claim for a right great toe disability is reopened.


REMAND

Initially, the Board notes that several hundred pages of VA treatment records have been associated with the claims file electronically in June 2015.  These VA generated records have not been reviewed by the AOJ in regards to all the appellate issues.  Additionally given the Veteran's lay statement alleging right foot symptoms beginning in service after wearing boots issued by the military, a VA examination to address the etiology of the right great toe disorder should be conducted.

In regards to the right great toe disability, the Veteran has alleged treatment took place within one year of her discharge from service.  The Veteran was not clear as to whether these records are VA treatment records in the VA's constructive possession or private records.  Regardless of whether these pertinent records are VA or private, further effort must be made to obtain them.  Updated VA treatment records should also be secured.

In regards to the left hip disorder, the Board notes that although the Veteran underwent a VA examination in June 2012 with an unfavorable opinion that the left hip disorder was not directly related to the service-connected lumbar spine disorder, no opinion was rendered as to whether there was aggravation of the left hip disorder by the lumbar spine disorder.  Thus, an addendum opinion should be obtained to address this matter.  

Finally, as the claim for a temporary total rating is inextricably intertwined with the left hip claim, the Board defers further adjudication of this matter pending the outcome of the left hip claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining clarification from the Veteran as to whether her claimed treatment for her right foot in Norristown, Pennsylvania shortly after service was by a private or VA facility (see her October 2011 NOD), and securing any necessary release for non-VA records, obtain all records from any VA or private medical providers for treatment for the right great toe disorder shortly after discharge as well as any outstanding VA records dated after June 2015.  

2.  Then refer the claims file to the June 2012 VA hip disorders examiner (or if that examiner is no longer available, to a clinician with appropriate expertise) to provide an addendum opinion addressing the etiology of the Veteran's left hip disorder.  The claims file, including a copy of this remand, must be made available for review.  No additional examination is necessary, unless the examiner indicates otherwise.  The reviewing examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that a left hip disorder began in service, manifested within a compensable degree within one year of her discharge from service, or is otherwise related to her period of service?  

(b) If not, is it at least as likely as not (50 percent probability or more) that a left hip disorder is causally related to a lumbar spine disorder? 

(c) If not, is it at least as likely as not (50 percent probability or more) that a left hip disorder is aggravated beyond the natural progress of the disease by her lumbar spine disorder?  

The examiner must provide rationales for each opinion. The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Thereafter following the completion of the development in #1, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right great toe disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  

Is it at least as likely as not (50 percent probability or more) that a right great toe disorder began in service, manifested within a compensable degree within one year of her discharge from service, or is otherwise related to her period of service?  

The examiner must provide robust rationales for each opinion.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

4.  Thereafter, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


